Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 8, 12, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et.al. (U.S Patent 10,225,231; hereinafter “Briggs”; Reference cited as prior art in previous office action) in view of Gendler (U.S Patent Application Publication 2015/0177799) 



Regarding claim 1, Briggs discloses, a method comprising: 
     measuring, at a processor [“the apparatus 102 include a smart 
phone 104, a tablet computer 106, a netbook computer 108, a set-top box 110, 
and a multimedia dongle 112”, Fig.1; “... The integrated circuit 114 can by implemented as any suitable type of circuit and packaging, such as an application specific IC (ASIC), an application specific standard part (ASSP), or a system-on-chip (SoC). col 4 lines 1-13], a corresponding first activity current for each processor core of a plurality of processor cores of the processor to identify a first plurality of activity currents [“The CPU 116 may be implemented as any suitable type of processor, The GPU 118 is configured to render graphical data or image data for display by the apparatus 102 or display connected thereto.”, col 4 lines 1-13; “.. the first component of the IC is a processor, processor core, or CPU of the IC.  ..components of the apparatus 102 are embodied as a smart phone on which a user is playing video games.  To execute an OS and a video game application, an indication of a first amount of current consumed by a first component of an IC is received. … current measurement block 216 of the ASIC 202... At 304, an indication of a second amount of current consumed by a second component of the IC is received.  In some cases, the second component of the IC is a graphics processor, graphics processor core, or GPU of the IC… current measurement block 220 of the ASIC 202..”, col 7 lines 30-67; Fig.2; (i.e the Processing device includes the processor core and Graphics processing core and measuring the current consumed by each of the cores by the respective current measurement blocks)];
    identifying, at the processor, a first combined activity current value based on the first plurality of activity currents [“an aggregate current demand of the first and second components is determined by combining the first and second amounts of current.  In some cases, a processor or microcontroller of a PMIC converts the respective indications of the current to digital values and adds the digital values together to determine the aggregate current demand.  In other cases, analog indications of the current are combined or summed to provide an analog value that represents the aggregate current consumed by the first and second components”.. Here, assume that the video game running on the smart phone maximizes use of the CPU 116 and GPU 118 to 100% and the aggregate current demand of the CPU 116 and GPU 118 is 2.7 amps of current “, col 8 lines 1-27]; and 
      in response to the first combined activity current value exceeding a threshold changing a power state of at least one of the plurality of processor cores [“...the current manager 132 of the PMIC 204 compares the aggregate current demand of the CPU 116 and GPU 118 to a threshold for an amount of current that switching regulator 130-1 and switching regulator 130-2 can provide to the ASIC 202.  Here, assume the PMIC's threshold is 2.2 amps, and the current manager 132 determines that the aggregate amount of current consumed by the CPU 116 and GPU 118 exceeds this threshold by 0.5 amps. At 310, an operational characteristic of the first or second component is modified responsive to the aggregate current demand exceeding the threshold.  Modifying the operational characteristic may include reducing a frequency or voltage at which the component operates.  In some cases, performance of the component is throttled, such as by scaling a frequency and voltage at which the (i.e changing the power state of a CPU or GPU by scaling the voltage/ frequency or powering down/ idling the cores)].

  However Briggs does not expressly disclose changing a power state of at least one of the plurality of processor cores based on the corresponding processor core’s contribution to the first combined activity current value.
   In the same field of endeavor (e.g. power management of plurality of cores based on current demand of the cores) Gendler teaches, 
     changing a power state of at least one of the plurality of processor cores based on the corresponding processor core’s contribution to the first combined activity current value. [“For example, a size of the license request, e.g. 
magnitude of a maximum current (Icc) available “, 0028; “The PMU 130 may decide, according to the license requested by the core, whether to raise guard band voltage, lose some performance (e.g., reduce core frequency), or another action, or a combination thereof.  The PMU 130 may then issue to each core/computation element 
(102.sub.0-102.sub.n, 112) its respective license 138.sub.0, 138.sub.1, 138.sub.n (in FIG. 1, 138.sub.0-138.sub.3) that is associated with the maximum expected current ”, 0029; “... For example, in one embodiment the summation logic 132 may sum the current requests of each of the IccP license requests, and the decision logic 134 may determine a respective license 138.sub.0-138.sub.n based on a sum of the requested Icc of the cores/computation element and total current capacity of the PMU 130.  The PMU 130 may issue IccP licenses 138.sub.0-138.sub.n to the respective cores 102.sub.0, 102.sub.n and may also determine power control parameters 140.sub.0-140.sub.n for the cores 102.sub.0,. . , 102.sub.n.  The power control parameters may include a respective core frequency and/or guard band voltage for each core/computation element.  ..”, 0031; “each core may be issued a needs-based current (Icc) usage license that can reduce dynamic range within which to execute each operation, which may result in a more efficient distribution of total power and may reduce a need to throttle instruction throughput of one or more of the cores, e.g., throttle execution of instructions”, 0046; (i.e. the power state(voltage/ frequency) of each of core is changed based on the sum of the current requests received from the respective cores and the total current capacity of the PMU. Therefore the Power control / license provided to the respective cores is based on the corresponding core contribution to the sum/ aggregated current requests). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs with Gendler.  Gendler’s teaching  of providing current based on the demand of the respective core will substantially improve Brigg’s system to efficiently distribute the power without exceeding 
      Regarding claims 5 and 16, Briggs discloses , placing the at least one of the plurality of processor cores in a low power state and maintaining another processor core of the plurality of processor cores in an active state [col 8 lines 37-67; “ At 508, the CPU is throttled to reduce the current demand.  Throttling the CPU may comprise reducing an operating frequency of the CPU, reducing an operating voltage of the CPU, or idling a core of the CPU if the CPU includes multiple processor cores. .. a current manager of the PMIC may scale an operating frequency and operating voltage of the CPU by 5% to reduce the amount of current drawn by the CPU to operate.  At 510, the GPU is throttled to reduce the current demand.  Throttling the GPU may comprise reducing an operating frequency of the GPU, reducing an operating voltage of the GPU, or idling a core of the GPU if the GPU includes multiple processor cores.  In some cases, a digital control signal or analog control signal is transmitted to the GPU effective to cause the GPU to throttle.  Alternately or additionally, the CPU and GPU may be throttled concurrently to reduce the aggregate current demand.  By so doing, the performance impact of throttling can be distributed to more than one component to minimize effects the throttling may have on user experience”, col 10 lines 54-67; col 11 lines 1-19]. 

Regarding claims 7 and 18, Briggs discloses, wherein changing the power state of the at least one of the plurality of processor cores comprises changing a power state of each of the plurality of processor cores [“...Alternately or additionally, the CPU and 
      
  Regarding claims 8 and 19, identifying a subset of the plurality of processor cores, wherein a number of processor cores identified for the subset is based on an amount by which the first combined activity current value exceeds the threshold [“...For example, if the aggregate amount of current exceeds the current rating of the PMIC by 5%, a frequency of the processor core may be reduced by 10%.  In other cases, if the aggregate amount of current exceeds the current rating of the PMIC by 25%, a frequency of the processor core may be reduced by 50%.  The processor core or GPU may be throttled by transmitting an analog signal having a voltage level corresponding to the degree by which the processor core or GPU is to be throttled.  From 414 the method 400 may return to 406 to verify whether throttling the processor core or GPU is sufficient to reduce the aggregate amount of current below the threshold”,  col 10 lines 4-21;”.. Alternately or additionally, the CPU and GPU may be throttled concurrently to reduce the aggregate current demand.  By so doing, the performance impact of throttling can be distributed to more than one component to minimize effects the throttling may have on user experience.”, col 10 lines 51-67; “  At 512, it is determined whether the reduced current demand exceeds the amount of current that the PMIC is capable of providing.  This may include receiving and combining updated indications of the current consumed by the CPU and CPU of the ASIC.  The method 500 may return (i.e. determining whether to throttle the CPU and/or GPU subset and the amount of throttling based on the aggregate current demand of the CPU and GPU cores exceeding the threshold)]; and 
       changing a power state of each of the subset of the plurality of processor cores [“At 508, the CPU is throttled to reduce the current demand.  ..For example, a current manager of the PMIC may scale an operating frequency and operating voltage of the CPU by 5% to reduce the amount of current drawn by the CPU to operate.  At 510, the GPU is throttled to reduce the current demand.  Throttling the GPU may comprise reducing an operating frequency of the GPU, reducing an operating voltage of the GPU, or idling a core of the GPU if the GPU includes multiple processor cores..” col 10 lines 51-67; col 11 lines 1-19;   col 8 lines 37-67; (i.e changing the power state of a CPU and/or GPU by scaling the voltage/ frequency or powering down/ idling the associated cores)].

Regarding claim 12, Briggs discloses, a processor, comprising: 
a plurality of processor cores [“…The CPU 116 may be implemented as any suitable type of processor, The GPU 118 is configured to render graphical data or image data for display by the apparatus 102 or display connected thereto.”, col 4 lines 1-13; “.. the first component of the IC is a processor, processor core, or CPU of the IC.  ..components of the apparatus 102 are embodied as a smart phone on which a user is a graphics processor, graphics processor core, or GPU of the IC…...”, col 7 lines 30-67; Fig.2; (i.e the Processing device  includes the processor core and  Graphics processing core) ]; 
 a plurality of performance monitors configured to identify a first plurality of activity currents, each of the first plurality of activity currents corresponding to a different one of the plurality of processor cores [“The current measurement block 216 of the ASIC 202 measures an amount of the current 210 consumed by the CPU 116 and transmits an analog signal representing the amount of current 210 consumed. …..The current measurement block 220 of the ASIC 202 measures an amount of current 212 consumed by the GPU 118 and transmits another analog signal representing the amount of current 212 consumed”, col 7 lines 40-67; Fig.2]; 
an activity current monitor [“current manager 132”, Fig.2] configured to identify a first combined activity current value based on the first plurality of activity currents [“an aggregate current demand of the first and second components is determined by combining the first and second amounts of current.  In some cases, a processor or microcontroller of a PMIC converts the respective indications of the current to digital values and adds the digital values together to determine the aggregate current demand.  In other cases, analog indications of the current are combined or summed to provide an analog value that represents the aggregate current consumed by the first and second components”.. The current manager 132 then adds these digital values together to provide a digital value that represents the aggregate current demand of the 
 a power control module [“PMIC 204 “, Fig.2] configured to change a power state of at least one of the plurality of processor cores in response to the first combined activity current value exceeding a threshold [“...the current manager 132 of the PMIC 204 compares the aggregate current demand of the CPU 116 and GPU 118 to a threshold for an amount of current that switching regulator 130-1 and switching regulator 130-2 can provide to the ASIC 202.  Here, assume the PMIC's threshold is 2.2 amps, and the current manager 132 determines that the aggregate amount of current consumed by the CPU 116 and GPU 118 exceeds this threshold by 0.5 amps. At 310, an operational characteristic of the first or second component is modified responsive to the aggregate current demand exceeding the threshold.  Modifying the operational characteristic may include reducing a frequency or voltage at which the component operates.  In some cases, performance of the component is throttled, such as by scaling a frequency and voltage at which the component operates.  In other cases, one or more cores of a multi-core processor are idled or powered-down to reduce a current draw of the processor.  By modifying the operational characteristic of the component, the aggregate current demand is reduced, which prevents the IC from drawing more current than can be provided to the IC... the power manager 132 of the PMIC 204 asserts a signal to the GPU 118 that causes the GPU 118 to operate at (i.e changing the power state of a CPU or GPU by scaling the voltage/ frequency or powering down/ idling the cores)];  
  However Briggs does not expressly disclose changing a power state of at least one of the plurality of processor cores based on the corresponding processor core’s contribution to the first combined activity current value.
   In the same field of endeavor (e.g. power management of plurality of cores based on current demand of the cores) Gendler teaches, 
     changing a power state of at least one of the plurality of processor cores based on the corresponding processor core’s contribution to the first combined activity current value.[ “For example, a size of the license request, e.g., 
magnitude of a maximum current (Icc) available “, 0028; “The PMU 130 may decide, according to the license requested by the core, whether to raise guard band voltage, lose some performance (e.g., reduce core frequency), or another action, or a combination thereof.  The PMU 130 may then issue to each core/computation element 
(102.sub.0-102.sub.n, 112) its respective license 138.sub.0, 138.sub.1, .  . . 138.sub.n (in FIG. 1, 138.sub.0-138.sub.3) that is associated with the maximum expected current draw (Icc) of the core/computation element”, 0029; “.. For example, in one embodiment the summation logic 132 may sum the current requests of each of the IccP license requests, and the decision logic 134 may determine a respective license 138.sub.0-138.sub.n based on a sum of the requested Icc of the cores/computation element and total current capacity of the PMU 130.  The PMU 130 may issue IccP licenses 138.sub.0-138.sub.n to the respective cores 102.sub.0, .  . . , 102.sub.n and may also determine power control parameters 140.sub.0-140.sub.n for the cores 102.sub.0, .  . . , 102.sub.n.  The power control parameters may include a respective core frequency and/or guard band voltage for each core/computation element.  ..”, 0031; “each core may be issued a needs-based current (Icc) usage license that can reduce dynamic range within which to execute each operation, which may result in a more efficient distribution of total power and may reduce a need to throttle instruction throughput of one or more of the cores, e.g., throttle execution of instructions”, 0046; (i.e. the power state(voltage/ frequency) of each of core is changed based on the sum of the current requests received from the respective cores and the total current capacity of the PMU. Therefore the Power control / license provided to the respective cores is based on the corresponding core contribution to the sum/ aggregated current requests). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs with Gendler.  Gendler’s teaching of providing current based on the demand of the respective core will substantially improve Brigg’s system to efficiently distribute the power without exceeding the threshold by reducing the need to altering the operational characteristic of both the CPU and GPU cores.

   


Claims 2, 3, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Gendler  as applied to claims 1, 12 further in view of Gwak et.al. (U.S Patent Application Publication 2013/0227326; hereinafter “Gwak”; Reference cited as prior art in previous office action) 

Regarding claims 2 and 13, Briggs discloses, identifying the first combined activity current value based on an average of the first plurality of activity currents [“col 8 lines 1-27].
 However Briggs, Gendler does not expressly disclose identifying the first combined activity current value based on an average of the first plurality of activity currents.
In the same field of endeavor (e.g. reducing the current consumption of an electronic device by controlling on/off at least one core according to a load of the core and the number of executable tasks and considering the current consumption characteristics in a multi-core environment) Gwak teaches,
 identifying the first combined activity current value based on an average of the first plurality of activity currents [“an average current consumption amount of an electronic device controlling ON/OFF of a core according to a load of the core is 575 mA, and the ON/OFF number is 719... That is, a core is frequently turned on/off in an electronic device for controlling ON/OFF of the core based on the load of the core, so that current consumption is high”, 0064-0068; Fig.9 . 9; (i.e as illustrated in Fig.9 the average current consumption of the plurality of cores/ electronic device is determined based on the activity (turn on/off) of the cores in different scenarios (load, task etc.)].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs in view of Gendler with Gwak.  Gwak’s teaching of controlling the turning ON or OFF of the cores based on setting a reference value for the ON/ OFF condition will substantially improve Briggs in 

Regarding claims 3 and 14, Briggs teaches the limitations outlined in claims 1, 12.
 Gwak teaches  identifying the first combined activity current value based on the average of the first plurality of activity currents[0064-0068] over a threshold amount of time [“The core controller 140 controls on/off of the multi-core 10, 20, 30, and 40. The core controller 140 confirms a used amount (load) of the operating core and the number of executable tasks for execution at a predetermined period.” 0030;( i.e identifying the current consumption for predetermined period and controlling on/off of the cores)].

Regarding claim 10,  Briggs discloses  identifying an average of a plurality of activity currents at a processor, wherein each activity current of at least a subset of the plurality of activity currents corresponds to a different processor core of the processor[col 7 lines 30-67; Fig.2; (i.e the Processing device  includes the processor core and  Graphics processing core  and measuring the current consumed by each of the cores by the respective current measurement blocks); “an aggregate current demand of the first and second components is determined by combining the first and second amounts of current….. Here, assume that the video game running on the smart     ; and 
throttling at least one processor core of the processor [“...the current manager 132 of the PMIC 204 compares the aggregate current demand of the CPU 116 and GPU 118 to a threshold for an amount of current that switching regulator 130-1 and switching regulator 130-2 can provide to the ASIC 202.  Here, assume the PMIC's threshold is 2.2 amps, and the current manager 132 determines that the aggregate amount of current consumed by the CPU 116 and GPU 118 exceeds this threshold by 0.5 amps. At 310, an operational characteristic of the first or second component is modified responsive to the aggregate current demand exceeding the threshold.  Modifying the operational characteristic may include reducing a frequency or voltage at which the component operates.   ...” col 8 lines 37-67; (i.e throttling a CPU or GPU by scaling the voltage/ frequency or powering down/ idling the cores)].
However Briggs, does not expressly disclose, identifying an average of a plurality of activity currents at a processor, throttling the processor based on the corresponding processor core’s contribution to the average of the plurality of activity currents.
     However  Briggs  does not expressly disclose throttling at least one processor core of the processor based on the corresponding processor core’s contribution to the average of the plurality of activity currents
   In the same field of endeavor (e.g. power management of plurality of cores based on current demand of the cores) Gendler teaches, 
.[ “For example, a size of the license request, e.g., magnitude of a maximum current (Icc) available “, 0028; “The PMU 130 may decide, according to the license requested by the core, whether to raise guard band voltage, lose some performance (e.g., reduce core frequency), or another action, or a combination thereof.  The PMU 130 may then issue to each core/computation element (102.sub.0-102.sub.n, 112) its respective license 138.sub.0, 138.sub.1, .  . . 138.sub.n (in FIG. 1, 138.sub.0-138.sub.3) that is associated with the maximum expected current draw (Icc) of the core/computation element”, 0029; “.. For example, in one embodiment the summation logic 132 may sum the current requests of each of the IccP license requests, and the decision logic 134 may determine a respective license 138.sub.0-138.sub.n based on a sum of the requested Icc of the cores/computation element and total current capacity of the PMU 130.  The PMU 130 may issue IccP licenses 138.sub.0-138.sub.n to the respective cores 102.sub.0, .  . . , 102.sub.n and may also determine power control parameters 140.sub.0-140.sub.n for the cores 102.sub.0, .  . . , 102.sub.n.  The power control parameters may include a respective core frequency and/or guard band voltage for each core/computation element.  ..”, 0031; “each core may be issued a needs-based current (Icc) usage license that can reduce dynamic range within which to execute each operation, which may result in a more efficient distribution of total power and may reduce a need to throttle instruction throughput of one or more of the cores, e.g., throttle execution of instructions”, 0046; (i.e. the power state(voltage/ frequency) of each of core is changed based on the sum of the current requests received from the respective cores and the total current capacity of the PMU. Therefore the Power control / license provided to the respective cores is based on the corresponding core contribution to the sum/ aggregated current requests). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs with Gendler.  Gendler’s teaching of providing current based on the demand of the respective core will substantially improve Brigg’s system to efficiently distribute the power without exceeding the threshold by reducing the need to altering the operational characteristic of both the CPU and GPU cores.
 However Gendler does not expressly disclose identifying an average of a plurality of activity currents at a processor, throttling the processor based on the average of the plurality of activity of currents.

In the same field of endeavor (e.g. reducing the current consumption of an electronic device by controlling on/off at least one core according to a load of the core and the number of executable tasks and considering the current consumption characteristics in a multi-core environment) Gwak teaches,
identifying an average of a plurality of activity currents at a processor [“an average current consumption amount of an electronic device controlling ON/OFF of a core according to a load of the core is 575 mA, and the ON/OFF number is 719... That is, a core is frequently turned on/off in an electronic device for controlling ON/OFF of the core based on the load of the core, so that current consumption is high”, 0064-0068; Fig.9 . 9; (i.e as illustrated in Fig.9 the average current consumption of the plurality of cores/ electronic device is determined based on the activity (turn on/off) of the cores in different scenarios (load, task etc.)]. 
 throttling the processor based on the average of the plurality of activity of currents[ 0064-0067;“ when comparing an average power consumption amount and the on/off number of the core, a state of the multi-core is classified into at least two, the electronic device according to an aspect of the present invention for controlling the core according to the load of the core and the number of tasks has the lowest average current consumption and the core has the least on/off overhead”, 0068; “The state of the multi-core is defined according to current consumption characteristics ..”, 0034-0035]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs in view of Gendler with Gwak.  Gwak’s teaching of controlling the turning ON or OFF of the cores based on setting a reference value for the ON/ OFF condition will substantially improve Briggs in view of Gendler’s system by comparing an average power consumption amount and the on/off number of the core, and controlling the core according to the load of the core and the number of tasks has the lowest average current consumption and the core has the least on/off overhead [0068].
  
Claims 4, 15, 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Gendler  as  applied to claims in view of Nemani et.al. (U.S Patent Application Publication 2016/0070327; hereinafter “Nemani”; Reference cited as prior art in previous office action) 

Regarding claims 4 and 15, Briggs discloses the limitations outlined in claims 1, 12.
Briggs also discloses changing the power state comprises changing a frequency of the at least one of the plurality of processor cores [col 8 lines 37-67; (i.e changing the power state of a CPU or GPU by scaling the voltage/ frequency or powering down/ idling the cores)]
However Briggs, Gendler does not expressly disclose changing a frequency of a clock signal.
In the same field of endeavor (e.g. managing the current consumption in a portable computing device (PCD) by throttling the voltage or clock frequency of the processing components to maintain the current below the peak threshold), Nemani teaches, 
changing a frequency of  a clock signal [ “A PCM module may also work with a DCVS system to modify a clock frequency or voltage level to one or more processing components such that an overall current demand is adjusted and the peak current level maintained within a current budget..”, 0023; 0028].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs in view of Gendler with Nemani.  Nemani’s teaching of implementing a peak current management module to maintain the current below the peak threshold will substantially improve Brigg in view of Nemani’s system by adjusting throttling levels of power consuming 

Regarding claims 6, 17, Briggs discloses, identifying the first combined activity current value comprises identifying the first combined activity current value [col 8 lines 1-27].

However Briggs , Gendler does not expressly disclose identifying the first combined activity current value at a first time measuring a corresponding second activity current for each processor core of the plurality of processor cores to identify a second plurality of activity currents; at a second time identifying a second combined activity current value based on the second plurality of activity currents; and in response to the second combined activity current value being below the threshold, changing the power state of the at least one of the plurality of processor cores.

 Nemani teaches,   identifying the first combined activity current value at a first time, measuring a corresponding second activity current for each processor core of the plurality of processor cores to identify a second plurality of activity currents [“the current consumed over the most recent three slots by the processing components residing on the SoC may be available from a current sensor. Using the current consumed over the most recent three slots and the peak current allowed over the 1 usec window, the 

at a second time identifying a second combined activity current value based on the second plurality of activity currents [0031; “a moving sum of the active current input is calculated for the most recent (N-1) sub-durations. At block 620, a remaining current budget for the Nth sub-duration may be calculated by subtracting the sum calculated at block 615 from the maximum allowable current consumption over N sub-durations”, 0097]; and 
in response to the second combined activity current value being below the threshold, changing the power state of the at least one of the plurality of processor cores [“If more current budget is available for a next slot than would otherwise be needed during that slot to support processing components at a current throttling level, the PCM embodiment may drive a reduction in the amount of throttling. Similarly, if the current budget available for a next slot is less than may be needed to maintain processing components on the SoC at a certain throttle level, the PCM embodiment may dictate an increase in throttling to avoid a peak current threshold over the 1 usec time window from being exceeded.”, 0031;(i.e. determining whether the total current .


Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Gendler  as applied to claims 1, 12 further in view of Wang et.al. (U.S Patent Application Publication 2014/0173207; hereinafter “Wang”; Reference cited as prior art in previous office action)
Regarding claims 9 and 20, Briggs discloses the limitations outlined in claims 1, 12. 
Briggs also discloses wherein identifying the first combined activity current value comprises identifying the first combined activity current value based on the first plurality of activity currents [col 4 lines 1-13; col 5 lines 1-16; col 8 lines 1-27].
However Briggs, Gendler does not expressly disclose, measuring a second activity current at a shared cache 
Wang teaches,
measuring a second activity current at a shared cache at least one of the plurality of activity currents corresponds to a shared cache of the processor [0002; 0010;”  ...tile-included cache hierarchy includes slices or portions of a shared cache implemented with LLC 240...” 0020; Fig.2; “...tile 200 includes a core 210 and a cache hierarchy 225 including an MLC and an LLC.  Note that the low level cache of the cache hierarchy may be included as part of core 210.  In addition, understand that the MLC and LLC may be separate such that responsive to the various inputs received, logic 290 can send a decision to cause the LLC portion of the cache hierarchy to be power gated, based on performance metrics and other conditions.”, 0021; Fig.3; “Logic 290 also receives various performance metric information from tile 200.  This information can include core activity information received from core 210 and utilization information regarding the cache hierarchy, including miss information from the MLC.  Based on all this information, logic 290 may make a control decision with regard to the LLC and provide that decision to cache hierarchy 225”,0022; Fig.2, Fig.3;”.. enter and exit latency (L); (2) power during enter and exit period (P.sub.t); (3) LLC on power (P.sub.on), and LLC leakage power (P.sub.off) when the LLC is power gated; (4) core power C.sub.s during reloading time, and memory related power P.sub.m during flushing and reloading time..”, 0030; (i.e. measuring various power and performance metrics  for a core and cache hierarchy and  power gating the shared cache (LLC)based on the metrics. It is apparent to measure the activity current of the core and the cache hierarchy as power and performance metrics are measured to determine the energy break even time (EBET))]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs in view of Gendler with Wang. Wang’s teaching if controlling the power consumption of a portion of a shared cache based on the utilization of the core and the cache hierarchy will substantially reduce the power consumption of Briggs’s system by not maintaining power to an entirety of a shared cache or last level cache (LLC) by power gating the cache slice when it is not required for an activity or when the associated core is entering a low power state [0059]. 

Claims  11 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Gendler in view of Gwak as applied to claim 10 further in view of Wang et.al. (U.S Patent Application Publication 2014/0173207; hereinafter “Wang”; Reference cited as prior art in previous office action)
Regarding claim 11, Briggs, Gendler, Gwak discloses the limitations outlined in claim 10.  However Briggs, Gendler, Gwak does not expressly disclose, at least one of the plurality of activity currents corresponds to a shared cache of the processor.
 In the same field of endeavor (e.g. monitoring utilization information regarding the core and the tile cache hierarchy of a tile and to cause the last level cache (LLC) of Wang teaches,
at least one of the plurality of activity currents corresponds to a shared cache of the processor [0020-0022; 0030 (i.e. measuring various power and performance metrics for a core and cache hierarchy and power gating the shared cache (LLC) based on the metrics. It is apparent to measure the activity current of the core and the cache hierarchy as power and performance metrics are measured to determine the energy break even time (EBET))].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Briggs in view of Gwak in view of Gendler with Wang. Wang’s teaching if controlling the power consumption of a portion of a shared cache based on the utilization of the core and the cache hierarchy will substantially reduce the power consumption of Briggs’s system by not maintaining power to an entirety of a shared cache or last level cache (LLC) by power gating the cache slice when it is not required for an activity or when the associated core is entering a low power state [0059]. 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 12 have been considered but are moot because the arguments  do not apply to Briggs in view of Gendler (Claims 1, 12), Briggs in view of Gendler in view of Gwak (Claim 10) , references being used in the current rejection.


Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ismail et al. U.S Patent Application Publication 2016/0091960    teaches a method, apparatus, and system for reducing current transients of a power 
      supply 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187